
	
		I
		111th CONGRESS
		2d Session
		H. R. 4778
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To extend the National Flood Insurance Program to
		  December 31, 2010.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Extension Act of 2010.
		2.Extension of
			 national flood insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2008 and inserting December 31,
			 2010.
			(b)FinancingSection
			 1309(a) of such Act (42 U.S.C. 4016(a)) is amended by striking September
			 30, 2008 and inserting December 31, 2010.
			(c)Effective
			 dateThe amendments made by this section shall be considered to
			 have taken effect on February 28, 2010.
			
